IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-92,539-01 & WR92,539-02


                             EX PARTE JESSE REYNA, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                     CAUSE NOS. D-18-2471-CR & D-18-2472-CR
               IN THE 358TH DISTRICT COURT FROM ECTOR COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to aggravated assault and evading arrest and was sentenced to

twenty years and ten years’ imprisonment. Applicant filed these applications for writs of habeas

corpus in the county of conviction, and the district clerk forwarded them to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because trial counsel failed to properly

investigate and the State withheld favorable evidence from the defense. Applicant has alleged facts

that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393

S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record should be developed. The trial court

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial
                                                                                                       2

court shall order trial counsel to respond to Applicant’s claims. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing,

it shall determine whether Applicant is indigent. It appears Applicant is represented by counsel. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court shall also make findings regarding Applicant’s claim that the

prosecution withheld favorable evidence from the defense. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 28, 2021
Do not publish